Citation Nr: 0613285	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had recognized 
active service from June 1966 to August 1968.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2003 rating decision by the Seattle Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant's claims file is now in the jurisdiction of the 
Portland RO.    


FINDINGS OF FACT

1.  The veteran died in December 2002 at the age of 55; 
metastatic esophageal adenocarcinoma is certified as the 
cause of his death, and no contributing causes are listed.  

2.  The veteran served in Vietnam and exposure to Agent 
Orange is presumed.

3.  There is no evidence of record which reflects that the 
veteran's esophageal adenocarcinoma had its onset in service 
or was related to any in-service disease or injury or 
service-connected disability, to include exposure to Agent 
Orange and asbestos.

4.  During his lifetime, the veteran had not established 
service connection for any disability, and a service-
connected disability did not contribute to cause his death

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.


CONCLUSION OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2005).

2.  The requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The appellant has been advised of VA's duties to notify and 
assist in the development of her claims.  The appellant was 
provided a copy of the June 2003 decision that denied her 
claim on the merits.  By correspondence in February 2003 
(prior to the June 2003 rating decision), the RO explained 
what the evidence needed to show to substantiate the claims.  
The February 2003 letter and April 2004 statement of the case 
(SOC), explained that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the appellant's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The SOC notified the appellant of the requirement 
that VA advise her to submit any evidence in claimant's 
possession that pertains to the claims.  The June 2003 rating 
decision and the SOC provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  In her May 2004 Substantive Appeal, 
the appellant showed that she understood what evidence was 
needed to substantiate her claims as she made references to 
the medical evidence of record and to the diseases that are 
subject to presumptive service connection.  And while the 
appellant was not notified of the effective date of an award 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
she is not prejudiced by lack of such notice, as these 
matters become significant only upon a grant of service 
connection, and here the claims for service connection for 
the veteran's cause of death and DIC are being denied.  She 
is not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Regarding the duty to assist, the record includes service 
medical records (SMR's), private treatment records, and 
records from Roseburg and Portland VA Medical Centers 
(VAMC's).  All identified pertinent available records have 
been obtained.  The duty to assist requirements appear to be 
substantially met.  The appellant is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II. Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  His death certificate 
reveals that he died in December 2002 at the age of 55, and 
lists the cause of his death as metastatic esophageal 
adenocarcinoma.  No other significant conditions are 
listed.  

The veteran's SMR's show that he served in the US Navy and 
spent a tour in Vietnam from June 1967 through June 1968; 
therefore, exposure to herbicides is conceded.  Service 
records also show the veteran served in the military in 
construction which may have exposed him to asbestos fibers.  
Other SMR's, including an August 1968 discharge physical 
examination, are negative for any complaints, treatment, or 
findings for any conditions that caused or contributed to the 
veteran's death.  

Postservice medical records include June 2000 to May 2002 
treatment records from Kaiser Permanente Medical Center show 
continuous treatment for the veteran's death causing 
esophageal cancer.  A November 2000 treatment record provided 
a medical history that began approximately 6-8 months prior 
when the veteran had difficulty swallowing.  Before he 
received treatment for those symptoms he developed a headache 
and syncope, and was found to have an anterior subarachnoid 
hemorrhage.  He underwent emergency frontal craniotomy.  A 
barium enema done subsequently (August 2000) revealed an 
irregular stricture in the distal esophagus that led to a 
subsequent biopsy.  The biopsy revealed a poorly 
differentiated adenosquamous carcinoma of the lower 
esophagus-stage T3-N1-M1 (celiac lymph node metastasis).  In 
September 2000, the veteran underwent resection of the lower 
esophagus through both the right thoracic approach and a 
midline upper abdominal approach.  A complete resection was 
performed with mobilization of the stomach up to the lower 
chest.  Histopathologic examination of the surgical specimen 
showed the cancer to be moderately differentiated 
adenocarcinoma arising from the lower esophagus and GE 
junction, with complete penetration into serosal fat.  The 
was extensive perineural invasion and one of five lymph nodes 
from the mid-esophagus was found, one positive lymph node 
from the lower esophagus, and three of the 12 lymph nodes 
from the upper abdomen.  It was noted that the veteran had 
emphysema as well from life-long smoking.  A February 2001 CT 
of the abdomen and pelvis revealed post-esophageal tumor 
resection and gastric pull through operation; evidence for 
liver metastasis, retroperitoneal and left adrenal 
metastases; and, severe bullous emphysema, chronic vena cava 
obstruction.  A February 2002 MRI of the brain revealed an 
enhancing right cerebellar mass which probably has underlying 
patechial hemorrhage.  There is local mass effect with 
compression of the 4th ventricular as stated above.  "The 
mass probably represents a metastatic lesion in light of the 
[veteran's] history."  Another MRI of the brain in April 
2002 did not exclude a small metastatic lesion.  

May 2002 to November 2002 records from Roseburg and Portland 
VAMC's showed that the veteran had high-risk esophageal 
cancer for two years status post resection without adjuvant 
therapy.  Continuous treatment and imaging was suggestive of 
ongoing metastatic disease in the brain, mediastinum, perhaps 
adrenal and liver.  In June 2002, the veteran indicated that 
he drank local water (in Vietnam), which was most likely 
contaminated with Agent Orange.  He was not certain if he ate 
food that was contaminated with Agent Orange.  The June 2002 
record also noted that the veteran began noticing 
gastroesophageal reflux symptoms in 1971, approximately.     

III.  Criteria and Analysis

Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). 38 U.S.C.A. § 1154(b) does not create a presumption 
of service connection for a combat veteran's alleged 
disability; the appellant is still required to meet the 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, both of which require competent medical evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).
Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic diseases, 
including brain hemorrhage, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307 are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307 are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes), 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Part (a), in essence, 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latency period varies from 10-to-45 or more years between 
first exposure and development of disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between in-service 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
veteran. See VAOPGCPREC 4-2000 (April 13, 2000), 65 Fed. Reg. 
33422 (2000) (discussing the manual provisions regarding 
asbestos exposure); see also Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).

The undisputed evidence is that the veteran died from 
metastatic esophageal adenocarcinoma.  VAMC and Kaiser 
Permanente medical records demonstrate that the he had high 
risk esophageal cancer, without adjuvant therapy, and imaging 
suggestive of ongoing metastatic disease in the brain, 
mediastinum, perhaps adrenal, and liver.  It is argued by the 
appellant that the veteran's esophageal adenocarcinoma was 
related to either Agent Orange or asbestos exposure in 
service.

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era, and he is presumed to have 
been exposed to herbicide agents. 38 U.S.C.A. § 1116(f).  
Esophageal adenocarcinoma, is not, however, one of the 
diseases listed under 38 U.S.C.A. § 1116(a)(2), or 38 C.F.R. 
§ 3.309(e) for which service connection may be presumed as a 
consequence of exposure to Agent Orange. Therefore, service 
connection for the cause of death cannot be established on a 
presumptive basis.  

Service connection for the cause of death could, nonetheless, 
be established if the evidence otherwise showed that that the 
conditions causing death were the result of exposure to Agent 
Orange. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b), 1116; 38 C.F.R. § 
3.303.  Here, there is no evidence relating the veteran's 
death causing esophageal adenocarcinoma to service, or 
exposure to Agent Orange or asbestos.  A June 2002 VAMC 
record noted that the veteran drank local water (in Vietnam), 
which was most likely contaminated with Agent Orange.  
However, there still is no competent evidence relating any 
type of Agent Orange exposure to his death-causing esophageal 
cancer.  And, while there is evidence of in-service asbestos 
exposure, there also is no competent evidence linking that 
exposure to the esophageal cancer.  Although the appellant 
maintains that the veteran's death-causing illness was caused 
by exposure to Agent Orange or asbestos, because she is a 
layperson, her beliefs in matters of medical causality have 
little probative value.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Furthermore, the appellant appears to be claiming that 
service connection should have been granted because the 
veteran was diagnosed with a brain hemorrhage (a presumptive 
condition).  However, a brain hemorrhage is not shown by 
competent evidence to have been present in service or 
manifested to a compensable degree in the first postservice 
year.  The evidence of record shows that a brain hemorrhage 
was not diagnosed until many years after service (see June & 
November 2000 records from Kaiser Permanente).  Consequently, 
service connection for such disease on the basis that it was 
incurred in service (or may be presumed to have been incurred 
in service) is not warranted.  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).

38 U.S.C.A. § 1318

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service 
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death. 38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling.  Here, 
the veteran did not have any service connected disabilities, 
and was not receiving (or entitled to receive) any 
compensation (much less at a total rating level) when he 
died.  The threshold legal criterion for benefits under 38 
U.S.C.A. § 1318 is not met, and the claim must be denied. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


